Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 13, 2019

The Court of Appeals hereby passes the following order:

A19A2081. NINA MATTHEWS v. MERBAUM LAW GROUP, PC.

      Merbaum Law Group, PC (“Merbaum”) filed an action for breach of contract
against its former client Nina Matthews for unpaid legal services. Merbaum later moved
for summary judgment, and the trial court granted the motion and entered a final
judgment on August 4, 2017. Matthews filed a timely pro se appeal, and this Court
affirmed the judgment of the trial court in an unpublished opinion. See Matthews v.
Merbaum Law Group, PC (Case No. A18A0545, decided June 19, 2018). Following
the remittitur, on March 27, 2019, the superior court ordered that the “Judgment of the
Court of Appeals be made the judgment of” the superior court. Matthews then filed
a timely pro se notice of appeal from the March order, again seeking review of the
August 2017 final judgment affirmed by this Court in Case No. A18A0545. She also
seeks review of trial court orders entered between April 2018 and February 2019,
ruling on her various motions filed after the August 2017 final judgment. We dismiss
Matthews’ appeal for three reasons.
      First, Matthews may not appeal from the trial court’s March 27, 2019 judgment
on remittitur. The superior court did not make any ruling in that judgment. It merely
made the decision of this Court a part of the record below.
      Second, Matthews is not entitled to file a second appeal in the same civil matter.
“It is axiomatic that the same issue cannot be relitigated ad infinitum.” (Emphasis in
original.) Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000); see also
Massey v. Massey, 294 Ga. 163, 165 (2) (751 SE2d 330) (2013) (“[A] a party is not
entitled to a second appeal from a single order.” (citation and punctuation omitted)).
“Our determination in the earlier appeal is res judicata; the instant appeal is therefore
barred, and we are without jurisdiction to review the same matter for a second time.”
Echols, supra at 776. To the extent Matthews wished to challenge our decision in Case
No. A18A0545, she has done so by filing of a motion for reconsideration in this Court
and a petition for certiorari in the Georgia Supreme Court, both of which have been
denied.
      Third, Matthews’ notice of appeal is untimely as to the remaining orders from
which she seeks review. The notice of appeal was filed on April 26, 2019, 72 days
after entry of the most recent order - the trial court’s February 13, 2019 denial of
Matthews’ motion to recuse the trial judge. A notice of appeal must be filed within 30
days of entry of the order sought to be appealed. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on
this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
      For these reasons, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   06/13/2019
                                                 I certif y that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.